Appeal by each of the three named defendants (De Grandis, De Forte and Zundel) from a judgment of the County Court, Nassau County, entered June 21, 1960 after a jury trial, convicting him of (a) conspiracy to violate section 340 of the General Business Law (Penal Law, § 580, subd. l); (b) coercion (Penal Law, § 530); and (c) extortion (Penal Law, §§ 850, 851), and imposing sentence. As to each defendant, judgment affirmed. Defendants cannot invoke the Fourth Amendment to the United States Constitution with respect to the union records which were received in evidence. Such records were not the defendants’ private, personal papers; they were the property of the union. Whatever possession the defendants had of these records was merely in their capacity as representatives of the union, and not in their private or individual capacity (United States v. White, 322 U. S. 694; see, also, Mapp v. Ohio, 367 U. S. 643, 646-657, 661-665; Davis v. United States, 328 U. S. 582, 587, as to the interrelationship between U. S. Const. Amendts., Fourth, Fifth). We have examined all the other contentions made by the appellants and find them to be untenable. Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.